Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 02/11/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-6, 8-13, 15, 18, 20 and 22-26 have been considered and examined.  Claims 7, 14, 16, 17, 19 and 21 have been canceled.

Terminal Disclaimer
The terminal disclaimer filed on 6/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,702,618 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Casey Campbell on 02/17/2021.

The application has been amended as follows: 
Cancel claims 23 and 24.
	

Allowable Subject Matter
Claims 1-6, 8-13, 15, 18, 20, 22, 25 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a lighting array system, wherein the further comprising a light engine that includes a linear current regulator, a protective diode, a ballast resistor, a transient voltage suppressor and an insulation displacement connector are not disclosed. 
The closest prior art are Guest (US Pub. 2009/0195186) and Kulpin. (US Pub. 2009/0206677). While Guest discloses a light engine (Fig. 6) and Kulpin discloses a light engine (Figs. 1 and 2) with ballast resistor ([0026] and protection diode ([0026])). Neither Guest nor Kulpin disclose or suggest in summary limitations the lighting array system, wherein the further comprising a light engine that includes a linear current regulator, a protective diode, a ballast resistor, a transient voltage suppressor and an insulation displacement connector.
Claim 10 is allowable because limitations a refrigerated cooler that displays products residing within the cooler, the cooler having a lighting array system to illuminate products within the cooler, the cooler comprising: an arrangement of internal support members; a lighting array system installed within the cooler and including: a first module installed within a support member of the cooler, a second module installed within said support member a distance from the first module, said first and second modules each including a housing having: a first aperture, a first internal reflecting surface extending outward from the first aperture, a first LED; an external lens configured to substantially overlie an upper extent of the housing and an extent of the first LED, and wherein during operation of the lighting array system, a first portion of light generated by the first LED of the first module is discharged through the lens of the first module into the cooler to illuminate the products and a first portion of light generated by the first LED of the second module is discharged through the lens of the second module into the cooler to illuminate the products are not disclosed. 
The closest prior art are Beatenbough (US Pub. 2010/0097780) and Thomas et al. (US Pub. 2016/0040860). While Beatenbough discloses a refrigerated cooler (Fig. 1; 10 refrigerated cabinet) and lighting modules (C lighting modules) and internal support members (Fig. 3B; 78 and 80 lower and upper groove) and Thomas discloses a refrigerated cooler ([0006]) and internal support members (item that fits into Fig. 11; 720b). Neither Beatenbough nor Thomas disclose or suggest in summary limitations the cooler comprising: an arrangement of internal support members; a lighting array system installed within the cooler and including: a first module installed within a support member of the cooler, a second module installed within said support member a distance from the first module, said first and second modules each including a housing having: a first aperture, a first internal reflecting surface extending outward from the first aperture, a first LED; an external lens configured to substantially overlie an upper extent of the housing and an extent of the first LED, and wherein during operation of the lighting array system, a first portion of light generated by the first LED of the first module is discharged through the lens of the first module into the cooler to illuminate the products and a first portion of light generated by the first LED of the second module is discharged through the lens of the second module into the cooler to illuminate.
Claim 20 is allowable because limitations a lighting array system, wherein the maximum intensity of the light output from the first LED is orientated substantially parallel with a front extent of the refrigerated cooler are not disclosed. 
The closest prior art are Guest et al. (US Pub.2009/0195186) and Seeger (USPN 2,148,778). While Guest discloses a lighting array system (Fig. 1) and Seeger discloses a refrigerated cooler (Fig. 1; A refrigerated cabinet) and an internal support member (37) with opening (38 aperture). Neither Guest nor Seeger disclose or suggest in summary limitations the lighting array system, wherein the maximum intensity of the light output from the first LED is orientated substantially parallel with a front extent of the refrigerated cooler.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875  
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875